    Case 4:18-cv-00519-ALM Document 40 Filed 12/20/19 Page 1 of 1 PageID #: 741




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

    WAPP TECH LIMITED PARTNERSHIP
    and WAPP TECH CORP.,

                  Plaintiffs,
                                                        C.A. No. 4:18-cv-00519-ALM
          v.
                                                         JURY TRIAL DEMANDED
    BANK OF AMERICA CORP.,

                  Defendant.


      ORDER GRANTING WAPP TECH LIMITED PARTNERSHIP AND WAPP TECH
       CORP’S UNOPPOSED MOTION FOR LEAVE TO SERVE SUPPLEMENTED
             INFRINGEMENT CONTENTIONS PURSUANT TO P.R. 3.6(b)

.         This matter is before the Court on Plaintiffs Wapp Tech Limited Partnership’s and Wapp

    Tech Corp.’s Unopposed Motion for Leave to Serve Supplemented Infringement Contentions

    Pursuant to P.R. 3.6(b) (Dkt. #35). The Court finds the motion should be GRANTED.

          IT IS SO ORDERED.
           SIGNED this 20th day of December, 2019.




                                       ___________________________________
                                       AMOS L. MAZZANT
                                       UNITED STATES DISTRICT JUDGE
